Reply Attention of L.K. Larry Yen Clark Wilson LLP Direct Tel. Barristers & Solicitors EMailAddress lky@cwilson.com Patent & Trade-mark Agents Our File No. 32468-0001 / CW4742376.1 800-eorgia Street Vancouver, BCV6C 3H1 Tel.604.687.5700 Fax 604.687.6314 December 16, 2011 BY EDGAR Securities and Exchange Commission treet North East Washington, DC 20549 U.S.A. Attention: Larry Spirgel, Assistant Director Dear Mr. Spirgel: Re: SGB International Holdings Inc. (the “Company”) Amendment No.4 to Form 8-K Filed November 23, 2011 File No. 0-53490 We write in response to your letter dated December 1, 2011 with respect to the above-noted filing of the Company. We request a few day extension of the date of the Company’s responses to your comments.We anticipate to be able to provide a complete response to all comments by no later than December 28, 2011. Should you have any questions, please do not hesitate to contact the writer at (604)891-7715. Yours truly, CLARK WILSON LLP Per: “L.K. Larry Yen” L.K. Larry Yen www.cwilson.com
